Appeal from a judgment of the County Court of Broome County (Mathews, J.), rendered June 4, 1992, convicting defendant upon his plea of guilty of the crime of manslaughter in the first degree.
Defendant’s only contention on this appeal is that the sentence of 8 Vs to 25 years’ imprisonment that he received upon his guilty plea is harsh and excessive. Defendant was allowed to plead guilty to the crime of manslaughter in the first degree in satisfaction of an indictment that charged the more serious crime of murder in the second degree. Further, defendant pleaded guilty knowing that he would receive the sentence ultimately imposed by County Court. Given these circumstances, as well as defendant’s criminal record, we can find no reason to disturb the sentence imposed by County Court (see, People v Mackey, 136 AD2d 780, lv denied 71 NY2d 899).
Yesawich Jr., J. P., Mercure, Crew III, White and Casey, JJ., concur. Ordered that the judgment is affirmed.